Citation Nr: 0404014	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under the 
provisions of Chapter 35, Title 38, United States Code, 
beyond March [redacted], 1999.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

Administrative documentation contained in the claims file 
indicates that the veteran had a period of active service 
from December 15, 1969, to December 28, 1970.  The appellant 
in this matter is the veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
benefits sought on appeal.  


FINDINGS OF FACT

1.  The appellant is the veteran's daughter, and her date of 
birth is March [redacted], 1973.

2.  The veteran was awarded a permanent and total disability 
rating in a July 27, 1981, decision, with an established 
effective date of February 1, 1972.

3.  The appellant's delimiting date for the receipt of 
educational assistance benefits was March [redacted], 1999.

4.  The appellant first filed an application for educational 
assistance benefits in November 2002.

5.  The appellant's period of eligibility for educational 
assistance benefits expired prior to the submission of her 
claim.


CONCLUSION OF LAW

The criteria for entitlement to the receipt of VA educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, as a daughter of the veteran, beyond March [redacted], 1999, 
have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 
38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Procedural Considerations

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  This law redefines the obligations 
of VA with respect to the duty to assist claimants, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is generally 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  

In this case, the Board observes that the facts relevant to a 
complete evaluation of the claim, primarily the appellant's 
date of birth and the date the veteran was awarded a 
permanent and total disability rating, are not in dispute.  
The appellant has been properly notified in the statement of 
the case and letters from the RO as to the laws and 
regulations governing entitlement to the benefit sought, the 
evidence considered, and the reasons and bases for the 
determination.  As further discussed in the reasons and bases 
below, the appellant's arguments in favor of her entitlement 
to educational assistance benefits do not comport with 
governing law and regulations and do not contradict any of 
the facts relied upon.  Moreover, the appellant has not 
identified any additional evidence or argument that should be 
considered in the adjudication process.  

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  Accordingly, the Board 
will proceed to adjudicate the merits of this claim at this 
time.  

Entitlement to Educational Assistance Benefits Under Chapter 
35

As noted, the pertinent facts of this case are not in 
dispute.  The record reflects that the veteran is in receipt 
of a permanent and total disability rating based on service-
connected disability.  The effective date for this rating is 
February 1, 1972, as awarded in a July 27, 1981, rating 
decision.  

The appellant first filed her application for the receipt of 
VA educational assistance benefits under Chapter 35 in 
November 2002.  On this application, she reported that she 
was the veteran's daughter, and that her date of birth is 
March [redacted], 1973.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. § 21.3021 (2003).  The Board does not 
dispute that the appellant is the veteran's daughter, and 
that the veteran is in receipt of a permanent and total 
disability rating.  Therefore, the appellant meets the basic 
eligibility requirements for the potential award of 
educational assistance benefits under Chapter 35. 

The appellant, however, is not entitled to the receipt of 
Chapter 35 educational assistance benefits at this time, 
because her delimiting date (ending date) for the receipt of 
these benefits has expired, and there is no other avenue now 
available to extend her benefits period.  The appellant 
essentially contends that she was not aware of the age limit 
for utilizing Chapter 35 educational assistance benefits, and 
avers that she would have applied earlier if she had known of 
their availability.   

The appellant's claim for Chapter 35 educational assistance 
benefits was originally received at the RO in November 2002, 
and there is no evidence of record of any claim filed prior 
to that time.  Because the appellant was 26 years of age when 
she filed her claim, pursuant to the provisions of 38 C.F.R. 
§ 21.3041(d) (2003), her eligibility for Chapter 35 benefits 
had terminated by that time.

As the veteran was awarded a permanent and total disability 
rating prior to the appellant's 18th birthday, the beginning 
date of her eligibility for the receipt of educational 
assistance benefits is determined to be either her 18th 
birthday, or the date she completed her secondary school 
education, whichever occurred first.  In this situation, the 
appellant's 18th birthday occurred first, as she reported 
that she received a General Educational Development, or GED, 
diploma in 1992.  Her beginning date of eligibility for 
educational benefits, therefore, was March [redacted], 1991.  
38 U.S.C.A. § 3512 (West 2002); 38 C.F.R. § 21.3041(a) 
(2003).

The basic ending date for eligibility for educational 
assistance benefits is usually  the eligible person's 26th 
birthday.  38 C.F.R. § 21.3041(c) (2003).  The appellant's 
26th birthday was March [redacted], 1999, and so that became her 
delimiting (ending) date for her eligibility for educational 
assistance benefits under Chapter 35.  

In certain situations, the delimiting date may be modified or 
extended beyond a claimant's 26th birthday, but generally not 
past her 31st birthday.  38 U.S.C.A. § 3512 (West 2002); 
38 C.F.R. §§ 21.3040(d), 21.3041(d), (e) (2003).

A modification of the eligibility period may be granted if 
the effective date of the permanent and total disability 
rating of the veteran, or the date of notification to the 
veteran of such rating, occurs between the child's 18th and 
26th birthdays, or if the veteran died between the child's 
18th and 26th birthdays.  In such cases, the basic ending 
date for eligibility will be the child's 26th birthday or 
eight years from the date of the relevant occurrence, 
whichever is later.  In no case, however, is the modified 
ending date to extend beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(d).  Here, however, the 
appellant turned 18 more than 10 years after the rating 
decision which awarded her father permanent and total 
disability benefits.  She has also indicated that her father 
is still alive.  Accordingly, these modification provisions 
are not applicable here to change her delimiting date. 

Additionally, pursuant to 38 C.F.R. § 21.3041(e), an eligible 
child's ending date may be extended beyond her 26th birthday, 
but not to exceed her 31st birthday, in certain cases.  Under 
this provision, the ending date may be extended if the 
eligible person's program of education has been suspended due 
to conditions determined to be beyond the eligible person's 
control, as listed at 38 C.F.R. § 21.3043 (2003).  If it is 
found that a suspension of a program of education was in fact 
due to conditions beyond the eligible person's control, then 
the ending date may be extended for the length of the period 
of suspension, but not beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(e)(1) (2003).  This provision, 
however, applies in situations where a claimant is already in 
receipt of Chapter 35 educational assistance benefits and is 
pursuing her education, but has to stop her education because 
of certain events beyond her control.  Here, the appellant 
has not yet begun her program of education under Chapter 35, 
and so this delimiting date extension option is also not 
available to her.

In this matter, the appellant's beginning date for her period 
of eligibility started when she turned 18 years old and 
expired when she turned 26.  She first filed her claim in 
November 2002, over three and a half years after the end of 
her eligibility period for the receipt of educational 
assistance under Chapter 35.   Furthermore, there is simply 
no available provision within VA's statutes or regulations 
which would allow for favorable consideration of the award of 
these benefits to her now.

While the Board is aware of the appellant's arguments and 
concerns, the regulatory criteria and legal precedent 
governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific, and 
the Board is bound by these criteria.  Therefore, the Board 
holds that, at this time, the appellant cannot receive 
educational assistance benefits under Chapter 35 as a matter 
of law.  The Board has carefully reviewed the entire record 
in this case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Where the law, rather than the facts, however, is 
dispositive, the benefit of the doubt provisions as set forth 
in 38 U.S.C.A. § 5107(b) (West 2002) are not for application.  

ORDER

Entitlement to educational assistance benefits under the 
provisions of Chapter 35, Title 38, United States Code, 
beyond March [redacted], 1999, is denied.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



